Citation Nr: 1127408	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-38 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1985 to May 1985 with reserve service thereafter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, additional development is necessary prior to final adjudication of the issues on appeal.  

Specifically, in this case, the Veteran contends that his current bilateral hearing loss and tinnitus are related to noise exposure in service.  He describes diminished hearing and tinnitus since service.

Service records show that the Veteran served as an infantryman.  Thus, noise exposure has been conceded.  Audiological testing in service shows a worsening in the Veteran's hearing from entrance to discharge.  Specifically, records in July 1988 and May 1992 show diminished hearing when compared to a February 1984 entrance examination.  Additionally, a July 1988 medical examination report notes abnormal ears and ear drums.

In September 2010, the Veteran was afforded a VA audiological examination, at which time the examiner concluded that the claimed hearing loss and tinnitus are not likely associated with the Veteran's period of active duty.  However, the Board finds the medical opinion inadequate as it failed to discuss the above mentioned change in the Veteran's hearing loss during service, to include his reserve duty.  Rather, the opinion was limited strictly to the Veteran's period of active service in 1985 which showed exposure to acoustic trauma but no hearing loss.  Further, the examiner did not consider the Veteran's competent contentions of diminished hearing and tinnitus since service.  Accordingly, the Board concludes that the September 2010 medical opinion is inadequate and that a new medical opinion must be obtained.  

Specifically, a new VA audiological examination is necessary to determine the Veteran's complete disability picture and to determine whether his currently diagnosed hearing loss and tinnitus are related to service.  Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

Additionally, the Veteran has indicated that he has additional evidence to submit and requested that the claim be returned to the RO so that the new evidence can be considered.  Because VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, the Board finds that further development is warranted in this regard.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  Thus, on remand, the Veteran should be given an opportunity to submit such additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran to submit any pertinent evidence in his possession or provide the information and authorization(s) necessary for the RO/AMC to obtain on his behalf any records not already associated with the claims folder, pertaining to his claims for service connection for hearing loss and tinnitus.  If records are not submitted by the Veteran, the RO/AMC should undertake all necessary development to obtain and associate with the record all identified and outstanding pertinent documents.  If any requested records are unavailable, or the search for the records is otherwise negative, that fact should clearly be documented in the claims file, and the Veteran be so notified.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hearing loss and tinnitus.  The claims folder should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All necessary studies, including audiological testing, should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently-diagnosed hearing loss and tinnitus had their clinical onset in service or are otherwise related to the Veteran's active duty, to include periods of active duty during a period of reserve service.  In answering this question, the examiner should address the Veteran's conceded in-service acoustic trauma as well as his service records from each period of active service (to include records from July 1988 and May 1992) which show a decrease in his hearing and abnormalities of his ears and ear drums.  The examiner should also address the Veteran's competent report of hearing loss and tinnitus since service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale should be given for all opinions expressed.  

3.  After completion of the above and any additional development deemed necessary, the RO/AMC should readjudicate the issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Then, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


